Citation Nr: 0934164	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970 and served in the Alabama Air National Guard.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) in a November 2007 
decision granted service connection for post-traumatic stress 
disorder and diabetes mellitus and denied service connection 
for tinnitus.  The issues of service connection for coronary 
artery disease and hypertension were remanded for additional 
development.  

The development ordered by the Board was completed.  Stegall 
v. West, 11  Vet. App. 268 (1998).  

An August 2009 rating decision granted service connection for 
coronary artery disease.  That has resulted in there being no 
case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  Consequently, 
the only issue for appellant consideration at this time is 
that reflected on the title page.  


FINDINGS OF FACT

1.  Service treatment records do not include any elevated 
blood pressure readings or diagnosis of hypertension.  

2.  There is no evidence of hypertension during the initial 
post service year.  

3.  There is no competent medical evidence which provides a 
nexus between the currently diagnosed hypertension and 
service or any service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. §§ 3.330, 
3.307, 3.309, 3.310 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

By letters dated in July 2004, March 2006, March 2007, July 
2007, December 2007, March 2008 and April 2009, the VA 
satisfied the foregoing notice requirements.  The Veteran was 
informed of the evidence needed to support his claims, how VA 
could assist him, what actions were needed from the Veteran, 
and how VA assigned disability ratings and effective dates.  

The Board notes the available records from the sources 
identified by the Veteran, and for which he authorized VA to 
request, have been associated with the claims folder. In 
addition, the Veteran was examined for VA purposes in 
connection with his claims.  A medical opinion as been 
obtained.  The Veteran appeared and gave testimony at a 
videoconference before the undersigned Veterans Law Judge.  

Therefore, VA has complied with its duty to properly notify 
the Veteran and assist him with his claim.  No further 
actions are required of VA.  

Service Connection for Hypertension

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

Factual Background.  The Veteran was examined at enlistment 
in April 1966 and his blood pressure was 118/80.  He denied 
any history of high blood pressure.  

Service treatment records in May 1967 indicate his blood 
pressure was 112/74.  

A Report of Medical Examination in January 1968 reveals his 
blood pressure was 118/74.  At that time he denied any 
history of high blood pressure.  

On service separation examination in January 1970 his blood 
pressure was 116/70.  He denied any history of hypertension.  

A March 1973 enlistment examination for the Air National 
Guard reveals his blood pressure was 124/82.  

Records from the Bessemer Carraway Medical Center indicate 
the Veteran's blood pressure was 110/70.  

September 1974 treatment records show blood pressure reading 
of 110/70.  

A December 1974 periodic examination of the Air National 
Guard includes a blood pressure reading of 120/88.  The 
Veteran denied any history of high blood pressure.  

A July 2004 letter from the Veteran's private physician 
states he was diagnosed with type 2 diabetes mellitus two 
year before and hypertension about six years, ago.  

An April 2006 letter from another private physician of the 
Veteran indicates his hypertension had been diagnosed 10 
years before that date.  

An April 2008 letter from a private physician stated that the 
Veteran's poorly controlled diabetes most definitely could be 
considered a risk factor related to his heart disease.  

The Veteran was examined by VA in May 2009 and a medical 
opinion was requested.  The VA examiner responded 
unequivocally that the Veteran's essential hypertension was 
not a complication of his diabetes.  The onset of 
hypertension predated the onset of the Veteran's diabetes 
mellitus.  There was no evidence of diabetic kidney disease 
at that time which might worsen his hypertension.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

First, there is no evidence of hypertension in service or 
during the initial post service year.  There is no basis in 
the record for a grant of service connection based on 
hypertension in service, or on a presumptive basis for 
hypertension found to a degree of 10 percent in the initial 
post service year.  38 C.F.R. § 3.303, 3.307, 3.309.  

Second, hypertension is not a disease for which presumptive 
service connection is provided based on exposure to Agent 
Orange.  38 C.F.R. § 3.307, 3.309.  

Third, the Board considered whether there was medical 
evidence of a nexus between the exposure to Agent Orange in 
service and the later development of hypertension.  There is 
no competent medical evidence of record which links the 
currently diagnosed hypertension to exposure to Agent Orange.  
The Board has noted the Veteran's contentions that his 
disabilities were related to his presumed exposure to Agent 
Orange.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Fourth, the Board considered whether a service-connected 
disorder, in this instance diabetes mellitus, caused or 
worsened the Veteran's hypertension.  The Veteran's private 
physician stated that his diabetes was a risk factor for the 
development of heart disease but did not specifically state 
it was a factor in the Veterans' development of hypertension.  
A VA medical opinion was requested.  The VA examiner stated 
unequivocally that there was no relationship between the 
development of hypertension and the Veteran's diabetes.  The 
chronology of the onset of hypertension, first, and the later 
development of diabetes is consistent with that conclusion.  
In addition, the VA examiner found no evidence the diabetes 
mellitus had caused any increase in the hypertension and 
noted there was no current evidence of kidney complications 
which could elevate his hypertension.  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for hypertension.  


ORDER

Service connection for hypertension is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


